COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 HORACIO HERNANDEZ D/B/A TOP                                   No. 08-20-00131-CV
 RANK TRANSPORT,                                 §
                                                                 Appeal from the
                           Appellant,            §
                                                                210th District Court
 v.                                              §
                                                             of El Paso County, Texas
 EDGAR DURAN D/B/A DURAN'S BODY §
 SHOP,                                                       (TC # 2018-DCV-4430)
                                                 §
                            Appellee.

                                         O R D E R

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until February 26, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Michael R. Nevarez, the Appellant’s attorney, prepare

the Appellant’s Brief and forward the same to this Court on or before February 26, 2021.

       IT IS SO ORDERED this 22nd day of January, 2021.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.